Exhibit 10.1

 



BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

RESEARCH AGREEMENT

 

THIS AGREEMENT effective this 16 day of Aug, 2016, by and between BioSolar Inc.,
(hereinafter referred to as "Sponsor") and North Carolina Agricultural and
Technical State University, a constituent member of the University of North
Carolina system (hereinafter referred to as "University"); individually referred
to as "Party" or collectively as "Parties".

 

Witnesseth:

 

WHEREAS, the research program contemplated by this Agreement is of mutual
interest and benefit to University and to Sponsor, will further the
instructional and research objectives of University in a manner consistent with
its status as a non-profit, tax-exempt, educational institution, and may derive
benefits for both Sponsor and University through inventions, improvements,
and/or discoveries;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties hereto agree to the following:

 

Article 1 - Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1"Project" shall mean the research, testing and evaluation of the research
program as described in the proposal entitled, "[***]" submitted on or about Aug
3, 2016, hereof, with Sung-Jin Cho to serve as the University Principal
Investigator.    1.2"Contract Period" is from September 12, 2016 through
September 11, 2017    1.3"Intellectual Property" shall mean, but is not limited
to, any invention, copyright, provisional patent, patent, trademark, trade
secret, software or the like which is either owned by one of the Parties or is
developed in the course of executing this Project.

 

Article 2 - Research Work

 

2.1University shall commence the performance of Project promptly after the
effective date of this Agreement, and shall use reasonable efforts to perform
such Project substantially in accordance with the terms and conditions of this
Agreement. Anything in this Agreement to the contrary notwithstanding, Sponsor
and University may at any time amend Project by mutual written agreement.   
2.2In the event that the Principal Investigator becomes unable to continue
Project, and a mutually acceptable substitute is not available, University
and/or Sponsor shall have the option to terminate said project.

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.



 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant

to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

Article 3 - Reports and Conferences

 

3.1A written final report summarizing the findings shall be submitted by
University within Sixty (60) days of the conclusion of the Contract Period, or
early termination of this Agreement.    3.2During the contract period of this
Agreement, representatives of University will meet with representatives of
Sponsor at times and places mutually agreed upon to discuss the progress and
results, as well as ongoing plans, or changes therein, of Project to be
performed hereunder.

 

Article 4 - Costs, Billings, and Other Support

 

4.1It is agreed to and understood by the Parties hereto that, subject to Article
2, total costs to Sponsor hereunder shall not exceed the sum of $123,993.00.
Monthly payments will be made by Sponsor upon receipt of University invoices for
costs incurred.    4.2University shall retain title to any equipment purchased
with funds provided by Sponsor under this Agreement.    4.3Anything herein to
the contrary notwithstanding, in the event of early termination of this
Agreement by Sponsor pursuant to Article 9 hereof, Sponsor shall pay all costs
accrued by University under this Agreement as of the date of termination,
including non-cancelable obligations, which shall include all non-cancelable
contracts and fellowships or postdoctoral associate appointments incurred prior
to the effective date of termination but only to the extent that non-cancelable
obligation directly relate to services under this Agreement. After termination,
any obligation of Sponsor for fellowships or postdoctoral associates shall end
no later than the end of University's academic year following termination.

 

Article 5 - Publicity

 

5.1Sponsor will not use the name of University, nor of any member of
University's Project staff, in any publicity, advertising, or news release
without the prior written approval of the Vice Chancellor for Research and
Economic Development of the University. University will not use the name of
Sponsor, nor any employee of Sponsor, in any publicity without the prior written
approval of Sponsor. However, nothing in this Article is intended to restrict
either party from disclosing the existence of and nature of this Agreement
(including the name of the other party) or from including the existence of and
nature of this Agreement, in the routine reporting of its activities.

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 2 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

Article 6 - Publications

 

6.1 Sponsor recognizes that under University policy, the results of University
Project may be publishable and agrees that Researchers engaged in Project may be
permitted to present at symposia, national, or regional professional meetings,
and to publish in journals, theses or dissertations, or otherwise of their own
choosing, methods and results of Project, provided, however, that Sponsor shall
have been furnished copies of any proposed publication or presentation at least
thirty (30) days in advance of the submission of such proposed publication or
presentation to a journal, editor, or other third party. Sponsor shall have
fifteen (15) days, after receipt of said copies, to object to such proposed
presentation or proposed publication because there is patentable subject matter
which needs protection or the proposed presentation or publication reveals
Sponsor's proprietary information. In the event that Sponsor makes such
objection, said Researcher(s) shall refrain from making such publication or
presentation for a maximum of six (6) months from date of receipt of such
objection in order for University to file patent application(s) with the United
States Patent and Trademark Office and/or foreign patent office(s) directed to
the patentable subject matter contained in the proposed publication or
presentation or remove Sponsor's confidential information from the publication
or presentation.

 

Article 7 - Intellectual Property

 

7.1All rights to inventions, improvements and/or discoveries, whether patentable
or copyrightable or not, relating to Project made solely by employees of Sponsor
shall belong to Sponsor. Such inventions, improvements, and/or discoveries shall
not be subject to the terms and conditions of this Agreement.    7.2All
inventions, improvements and/or discoveries which are conceived and/or made
solely by one or more employees of the University shall belong to University and
shall be subject to the terms and conditions of this agreement.    7.3Rights to
inventions, improvements and/or discoveries, whether patentable or
copyrightable, relating to project made jointly by employees of University and
Sponsor shall belong jointly to the Parties. The University's undivided rights
shall be governed in accordance with Article 8.1 below.    7.4 The University
will promptly notify Sponsor of any University Intellectual Property conceived
and/or made during the Contract Period under Project.     7.5 All Confidential
Information disclosed or received by the Parties as a part of the Project shall
be subject to the Non-disclosure Agreement effective on August 16, 2016.

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 3 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

Article 8 - Grant of Rights

 

8.1 For Intellectual Property derived solely from the University's efforts,
University hereby grants Sponsor a six-month option, commencing with the notice
of invention, at Sponsor's sole selection, for:

 

  8.1.1 a non-exclusive, royalty-free, non-transferable, non-commercial research
license for internal use; or         8.1.2 for consideration, a non-exclusive
license without right to sublicense; or         8.1.3 a royalty-bearing,
limited-term exclusive license (subject to third party rights, if any) including
the right to sublicense, in the United States and/or any foreign country elected
by the Sponsor (subject to 8.2 below) to make, have made, use, lease, sell, and
import (in a designated field of use, where appropriate) products embodying or
produced through the use of such invention, provided that the Sponsor agrees to
reimburse N.C. A&T for the costs of patent prosecution and maintenance in the
United States and any elected foreign country. This alternative is subject to
N.C. A&T concurrence and the negotiation of commercially reasonable terms and
conditions within three (3) months after selection of this alternative.        
  Such terms and conditions shall reflect the past and future contributions of
the Parties to the project. In the event that the Sponsor has not elected any of
the foregoing alternatives within six (6) months after notification that a
patent application has been filed, the Sponsor shall be deemed to have elected a
royalty-free internal research use license and to have forgone other
alternatives.

 

Article 9 - Term and Termination

9.1This Agreement shall become effective upon the date first hereinabove written
and shall continue in effect for the full duration of the contract period unless
sooner terminated in accordance with the provisions of Article 2.2 and/or this
Article. The Parties hereto may, however, extend the term of this Agreement for
additional periods as desired under mutually agreeable terms and conditions
which the Parties reduce to writing and sign. Either party may terminate this
agreement, without liability to the other, except for the responsibilities
outlined in Article 4.3 above, upon thirty (30) days prior written notice to the
other.    9.2In the event that either party hereto shall commit any breach of
default in any of the terms and conditions of this Agreement, and also shall
fail to remedy such default or breach within thirty (30) days after receipt of
written notice thereof from the other party hereto, the party giving notice may,
at its option and in addition to any other remedies which it may have at law or
in equity, terminate this Agreement by sending notice of termination in writing
to the other party to such effect, and such termination shall be effective as of
the date of the receipt of such notice.

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 4 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

9.3Subject to Article 8, termination of this Agreement by either party for any
reason shall not affect the rights and obligations of the Parties accrued prior
to the effective date of termination of this Agreement. No termination of this
Agreement, however effectuated, shall affect the Sponsor's rights and duties
under Article 7 hereof, or release the Parties hereto from their rights and
obligations under Articles 4, 5, 6, 7, 8, and 10.

 

Article 10 - Independent Contractor

 

10.1 In the performance of all service hereunder:

 

  10.1.1 University shall be deemed to be and shall be an independent contractor
and, as such, University shall not be entitled to any benefits applicable to
employees of Sponsor.         10.1.2 Neither party is authorized or empowered to
act as agent for the other for any purpose and shall not on behalf of the other
enter into any contract, warranty, or representation as to any matter. Neither
shall be bound by the acts or conduct of the other.

 

Article 11 - Indemnity

 

Sponsor shall indemnify, defend and hold harmless the University, its employees,
officers and agents from any and all liability, loss, damage and expenses
(including attorney fees) they may suffer as a result of claims, demands, costs,
or judgments which may be made or instituted against them or any of them by
reason of personal injury (including death) to any person or damage to property
arising out of or connected with the performance of the activities to be carried
out under the statement of work provided. Any such liability, loss or damage
resulting from negligence or willful malfeasance by the University, its
employees, officers and agents is excluded from this agreement to indemnify,
defend and hold harmless.

 

Article 12 - Insurance

 

12.1University warrants and represents that University has adequate liability
insurance, such protection being applicable to officers, employees, and agents
while acting within the scope of their employment by University, and University
has no liability insurance policy as such that can extend protection to any
other person.    12.2 Each party hereby assumes any and all risks of personal
injury and property damage attributable to the negligent acts or omissions of
that party and the officers, employees, and agents thereof

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 5 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant

to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

Article 13 - Assignment

 

13.1 This Agreement shall not be assigned by either party without the prior
written consent of the Parties hereto.

 

Article 14 - Agreement Modification

 

14.1 Any agreement to change the teens of this Agreement in any way shall be
valid only if the change is made in writing and approved by mutual agreement of
authorized representatives of the Parties hereto.

 

Article 15 - Notices

 

15. 1 Notices, invoices, communications, and payments hereunder shall be deemed
made if given by registered or certified envelope, postage prepaid, and
addressed to the party to receive such notice, invoice, or communication at the
address given below, or such other address as may hereafter be designated by
notice in writing:

 

If to Sponsor:



Dr. David Lee

Chief Executive Officer

BioSolar,

27936 Lost Canyon Road, Suite 202

Santa Clarita, CA 91387

Telephone: (661)251-0001; (818)679-5883 cell

E-Mail: david@biosolar.corn



 

If to University: Financial Transactions Contract Information         Ms.
Natalie Teagle

Dr. Mitzi Bond

  Telephone: (336) 285-3216

Telephone: (336) 285-3172



  E-Mail: ntteagle@ncat.edu E-Mail: mbond@ncat.edu

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission. 



 6 

 

 BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant

to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 



If Technical Matter:





Sungjin Cho

Nanoengineering Department

North Carolina A&T State University

Telephone: (336) 285-2857

E-Mail:        schol@ncat.edu



 

15.2 The State Auditor and North Carolina A&T State University's internal
auditors shall have access to persons and records as a result of all contracts
or grants entered into by State agencies or political subdivisions in accordance
with General Statute 147-64.7 and Session Law 2010-194, Section 21 (i.e., the
State Auditors and internal auditors may audit the records of the contractor
during the term of the contract to verify accounts and data affecting fees or
performance).

 

 



Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.



 7 

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant

to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

IN WITNESS WHEREOF, the Parties have caused this agreement to be executed as of
the day and year first above written.

 



BIOSOLAR, INC.   NORTH CAROLINA A&T STATE UNIV           /s/ David Lee   /s/
Barry L. Burks By: David Lee   By: Barry L. Burks Title: Chief Executive Officer
  Title: Vice Chancellor for Research and Economic Development Date: August 16,
2016   Date: August 16, 2016

  

 

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 8 

 



BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

Mutual Non-disclosure Agreement

 

This Agreement is effective August 16, 2016, by and between North Carolina
Agricultural and Technical State University, having an address at 1601 East
Market Street, Greensboro, NC 27411 (hereinafter "N.C. A&T"), and BioSolar,
Inc., having a place of business at 27936 Lost Canyon Rd, Suite 202, Santa
Clarita, CA 91387 and its representatives and affiliates.

 

Whereas, COMPANY and N.C. A&T are interested in discussing exchanging and
reviewing certain information, research areas of interest, ideas/direction,
applications, technologies, procedures, processes, devices, prototypes and/or
the like regarding the following topics: Silicon Alloy for High Energy and Power
Anode Material

 

Now, therefore, in consideration of the mutual exchange of information noted
above and/or potential products in advance of others, and in consideration of
the promises, mutual covenants and other consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

 

1."INFORMATION" shall mean information, including but not limited to information
or know-how relating to the Parties' research and development projects, business
and financial information, trade secrets, and prototypes.

 

"CONFIDENTIAL INFORMATION" shall mean any and all INFORMATION disclosed by the
Parties in confidence regardless of whether disclosed such INFORMATION in
writing, orally or visually. All written or electronic CONFIDENTIAL INFORMATION
shall be designated as such by the transmitting/owning Party to the receiving
Party in writing at the time of disclosure, pursuant to N.C.G.S. 132-1.2, or
within fifteen (15) business days of an oral or visual disclosure.

 

2.The Parties: (i) shall hold such CONFIDENTIAL INFORMATION in confidence; (ii)
shall use such CONFIDENTIAL INFORMATION only for the purpose of providing
COMPANY feedback and insight relating to its research and development projects;
and (iii) shall not disclose such CONFIDENTIAL INFORMATION or the fact that such
discussions are taking place to any third party.

 

These restrictions on the use or disclosure of CONFIDENTIAL INFORMATION shall
not apply to any CONFIDENTIAL INFORMATION which: (a) is or becomes generally
available to the public through no fault of the receiving Party; or (b) is
hereinafter disclosed to the receiving Party by a third party who has the right
to disclose such CONFIDENTIAL INFORMATION; or (c) is in the possession of the
receiving Party in documentary form prior to the receipt of such CONFIDENTIAL
INFORMATION from the transmitting Party; or (d) information that must be
disclosed by N.C. A&T pursuant to the North Carolina Public Records law.

 

3.No intellectual property rights resulting from any inventions, designs,
drawings, abstracts, literary works, compilations, or other written material,
and audiovisual works that arise from the INFORMATION that is exchanged between
the Parties are conferred by either Party to the other Party under this
Agreement.    4.Upon termination or written request of COMPANY, or N.C. A&T,
both Parties shall return all CONFIDENTIAL INFORMATION and copies thereof or
certify in writing that the Parties have destroyed all CONFIDENTIAL INFORMATION
and copies.    5.The Parties acknowledge that unauthorized disclosure, use or
sale of the CONFIDENTIAL INFORMATION, in whole or in part, or the disclosure,
use or sale of any information or material created from, based upon or arising
out of the CONFIDENTIAL INFORMATION may give rise to injury to the owning Party,
for which either party may assert any rights or seek any remedies that may be
available to the extent permitted by law. Nothing in this Agreement shall be
construed as a waiver of sovereign immunity.



 

 

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.





 9 

 



BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant
to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

 

6.This Agreement shall expire three (3) years after the Effective Date unless
terminated on thirty (30) days written notice by either Party.    7.This
Agreement constitutes the entire understanding between the parties hereto as to
the subject matter herein and merges all prior discussions between them relating
thereto. No amendment or modification of this Agreement shall be valid or
binding on the parties unless made in writing and signed on behalf of each of
the parties by their respective duly authorized officers or representatives.   
8.Receiving Party will not export, directly or indirectly, any technical data
acquired from owning Party or any product utilizing any such data to any country
for which the U.S. Government or any agency thereof at the time of export
requires an export license or other governmental approval, without first
obtaining such license or approval.    9.This Agreement shall be governed by
applicable federal laws and the local laws of the State of North Carolina, USA.
The parties agree that the venue for any legal proceeding regarding enforcement
of any of the provisions hereof shall be the State or Federal courts located in
the State of North Carolina, USA.    10.The rights and obligations of the
parties under this Agreement may not be sold, assigned or otherwise transferred.
   11.Nothing in this Agreement shall be deemed to constitute either Party a
partner, joint venture or employee of the other Party for any purpose.    12.If
a court finds any provision of this Agreement invalid or unenforceable, the
remainder of this Agreement shall be interpreted so as best to affect the intent
of the parties.

 

In witness whereof, the parties have executed this Agreement on the respective
dates entered below.

 

North Carolina A&T State University   BioSolar, Inc.           By: /s/ Dr. Barry
L. Burks   By: /s/ Dr. David Lee Name: Dr. Barry L. Burks   Name: Dr. David Lee
Title: Vice Chancellor for Research & Economic Development   Title: Chief
Executive Officer Date: August 16, 2016   Date: August 16, 2016

 

The undersigned acknowledge their responsibilities in maintaining the terms of
this agreement:

 

For North Carolina A&T State University   For COMPANY NAME       By:   By: Name:
  Name: Title:   Title: Date:   Date:

  

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.

 

10





 

 